THE THIRTEENTH COURT OF APPEALS

                                   13-17-00703-CR


                               Dennis Stanley Maynard
                                         v.
                                 The State of Texas


                                 On Appeal from the
                   2nd 25th District Court of Lavaca County, Texas
                         Trial Cause No. 2017-02-9919CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 23, 2018